UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB R Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended December 31, 2007 OR £ Transition report under Section 13 or 15(d) of the Exchange Act. For the transition period from to Commission file number: 0001326205 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer as specified in its charter) Maryland 20-2760393 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R
